DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Objections and Rejections
1.	Claims 1, 4, 5, 8, 9, 12, 28, 39, 62, 72, 73, 75, 76 and newly added claims 77, 78 and 79 are pending.  Newly added claims 77-79 fall within the scope of the elected Group I claims and is thus included in the present examination. Claims 39 and 62 are previously withdrawn as being drawn to non-elected inventions, and thus excluded from present examination.  Claims 2, 3, 6, 7, 10, 11, 13-27, 29-38, 40-61, 63-71 and 74 are cancelled by the Applicant.  Accordingly, claims 1, 4, 5, 8, 9, 12, 28, 72, 73, 75, 76 and newly added claims 77, 78 and 79  in conjunction with WRI1, DGAT and SDP1 polypeptides are examined on merits in the present Office action.  This restriction was made FINAL in the Office action mailed February 3, 2021.
2.	Objection of claims 1, 4, 5, 8, 9, 12 and 28 is withdrawn in light of claim amendments filed in the papers of August 3, 2022, and upon further consideration.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Rejection of claims 1, 4, 5, 8, 12 and 28 under 35 U.S.C. 112(b) is withdrawn in light of claim amendments filed in the papers of August 3, 2022, and upon further consideration.
5.	Rejection of Claims 1, 4, 5, 8, 9, 12, 28, 72-73, 75 and 76 under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2015/0150337017; Published November 26, 2015), and further in view of Moran ('Making quality silage', Tropical dairy farming: feeding management for small holder dairy farmers in the humid tropics, Landlinks Press, 2005, chapter 9, pages 83 to 97) is withdrawn in light of claim amendments filed in the papers of August 3, 2022 and upon further consideration.
Claim Rejections - 35 USC § 112(a), first paragraph (Written description)
6.	Claims 1, 4, 5, 8, 9, 12, 28, 72, 73, 75, 76 remain, and newly added claims 77, 78 and 79 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record stated in the Office action mailed February 3, 2021.  
	Applicant traverses the rejection in the papers filed August 3, 2022.
	Applicant primarily argues that claims 1, 4, 8 and 28 have been amended to recite first exogenous polynucleotide encoding WRI1 polypeptide and second exogenous polynucleotide encoding DAGT polypeptide which should overcome the written description requirements.   Applicant also argues that claims 12 and 28 have also been amended to recite exogenous polynucleotides which are complementary to a portion of an mRNA molecule encoding endogenous SDP1 TAG lipase, TST1 or TGD5 polypeptides which down-regulate their production.  Applicant also states that claims are also amended to recite polynucleotide encoding PDAT and LEC2 polypeptide.  Applicant further cites example 5 and pages 138-164 of the specification to argue that claimed subject matter meets written description requirements (response, pages 18-20).
Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
It is noted that Applicant’s arguments are not in commensurate with the breadth and scope of the claimed subject matter as amended.
For example, the claims do not recite that Sorghum sp. and/or a Zea mays plants are transgenic that were transformed with DNA construct(s) comprising a heterologous promoter operably linked to a polynucleotide sequence(s) encoding plant polypeptide(s) WRI1, DGAT1, PADT and LEC2, and whose over-expression in the transgenic plant results increase in the levels of said plant polypeptide(s) WRI1, DGAT1, PADT and LEC2.  Likewise, claims do not recite that Sorghum sp. and/or a Zea mays plants are transgenic that were transformed with DNA construct(s) comprising a heterologous promoter operably linked to inhibitory polynucleotide sequences (e.g. antisense, RNAi) directed to endogenous polynucleotide sequences encoding endogenous Sorghum sp. and/or a Zea mays SDP1 TAG lipase, TST1 or TGD5 polypeptides, and wherein overexpression of said inhibitory polynucleotide sequence(s) results decrease in the expression levels of said SDP1 TAG lipase, TST1 or TGD5 polypeptides.
In the absence of such claim amendments, instant claims encompasses a very large genus having unknown and undescribed structures, whose expression may be modified to obtain instantly claimed function.  Presence of just exogenous sequences encoding polypeptides and/or presence of complementary sequences are inadequate structures leading to unpredictability in obtaining and/or correlating instantly claimed function(s).  The breadth and scope of claims encompasses a large genus with diverse species with unknown structures whose function cannot be reliably predicted in arriving at the instantly claimed function(s)
The representative structures as encompassed by the breadth and scope of the claims are not described and correlated to instantly claim function(s).
On the contrary, it is important to note Applicant only describes transgenic sorghum plants expressing WRI1 polypeptide and/or  DGAT1 and oleosin polypeptides.  The transgenic sorghum plant leaves were evaluated for TFA and TAG levels, fatty acid composition and TTQ (TAG/TFA) quotient.  The transgenic vegetative leaf tissue exhibited TFA content between 6% to 20% (w/w dry weight) and TTQ between 0.01 to 0.95.  See in particular, Example 5, Tables 13-25, pages 215-241.  Transgenic maize plants expressing WRI1 and/or  DGAT1 and oleosin polypeptides are not described.
It is thus maintained that the specification does not describe the structure for representative members of Applicant’s broadly claimed genus comprising variants derived from diverse sources as encompassed by the breadth of claims and thus their function of TFA content between 6% to 20% (w/w, dry weight) and TTQ between 0.01 to 0.95 is either unknown or unpredictable.
The only species described in the specification is transgenic Sorghum plant species with overexpression of WRI1 polypeptide and/or DGAT1 and oleosin polypeptides.
It is thus maintained that one of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, transgenic expression of WRI1 polypeptide and/or  DGAT1 and oleosin polypeptides are insufficient to describe the claimed genus. 
	An Applicant shows possession of the claimed invention by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (see MPEP 2163 § 2163[R-5]I).  This has not been done in the present case. 
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology.  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Thus, under Lilly and its progeny, the Specification does not show possession of a sufficient number of sequences falling within their potentially large genus to establish possession of their claimed genus.  See Cf Enzo, 323 F.3d at 964 ("if the functional characteristic of... binding to [CD48] were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed," the written description requirement may be met).  Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement.  See Eli Lilly, 119 F.3d at 1568, ("definition by function ... does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is"); see also Kubin, 83 USPQ2d at 1416-17. 
Also see in re Curtis (69 USPQ2d 1274 (Fed. Cir.2004), where the court held that there was sufficient evidence to indicate that one of ordinary skill in the art could not predict the operability of other species other that the single one disclosed in the specification.  The court held that a disclosure naming a single species can support a claim to a genus that includes that species if a person of ordinary skill in the art, reading the initial disclosure, would “instantly recall” additional species of the genus already “stored” in the minds, but if other members of the genus would not “naturally occur” to a person of ordinary skill upon reading the disclosure, then unpredictability in performance of species other than specifically enumerated defeats claims to the genus.
Accordingly, it is maintained that there is lack of adequate description to inform a skilled artisan that applicant was in POSSESSION of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicants to have been in possession of the claimed invention at the time of filing. 
In view of above, the requirement for written description has not been met.
Claim Rejections - 35 USC § 112(a), first paragraph (Scope of Enablement)
7.	Claims 1, 4, 5, 8, 9, 12, 28, 72, 73, 75, 76 remain, and newly added claims 77, 78 and 79 are rejected under first paragraph of 35 U.S.C. 112(a), because the specification, while being enabling for a  process for producing a feedstuff for an animal, comprising transforming a Sorghum species or Zea mays plant (vegetative tissues) with first multiple DNA constructs comprising expression cassettes having a heterologous promoter directing expression of nucleic acid sequence encoding a plant WRI1 polypeptide, plant DGAT polypeptide, plant LEC2 polypeptide, plant PDAT polypeptide; and second multiple DNA constructs comprising expression cassettes having a heterologous promoter directing expression of inhibitory nucleic acids (antisense, RNAi) directed towards decreasing expression of endogenous SDP1, TGD5, SDP1 TAG lipase and TST1 polypeptides in said transgenic Sorghum species or Zea mays plant (vegetative tissue), wherein increase in the expression of said plant WRI1 polypeptide, plant DGAT polypeptide, plant LEC2 polypeptide, plant PDAT polypeptide; and decrease in the expression of said endogenous SDP1, TGD5, SDP1 TAG lipase and TST1 polypeptides results in a total fatty acid (TFA) content which comprises fatty acids esterified in the form of triacylglycerols (TAG) and fatty acids in the form of lipids other than TAG, wherein the vegetative plant parts comprise a TFA content of between 6% and 20% (w/w dry weight), does not reasonably provide enablement for (i) increasing expression of DGAT polypeptide, plant LEC2 polypeptide, plant PDAT polypeptide by a method that does not involve process of plant transformation; and (ii) decreasing expression of endogenous SDP1, TGD5, SDP1 TAG lipase and TST1 polypeptides in Sorghum species or Zea mays plant (vegetative tissue) by a method other than transforming with a DNA constructs comprising using antisense/RNAi inhibitory expression cassette targeted to endogenous nucleic acid sequence encoding endogenous SDP1, TGD5, SDP1 TAG lipase and TST1 polypeptides in Sorghum species or Zea mays plant (vegetative tissue).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims for the reasons of record stated in the Office action mailed February 3, 2021.  
	Applicant traverses the rejection in the papers filed August 3, 2022.
Applicant primarily argues claims have been amended to recite complimentary sequences that would decrease expression of SDP1, TGD5, SDP1 TAG lipase and TST1 polypeptides, and exogenous polynucleotides encoding plant WRI1 polypeptide, plant DGAT polypeptide, plant LEC2 and plant PDAT polypeptides that should overcome the rejection.  Applicant also alleges that Office has used old references in the rejection and argues that references only at the time of filing should have been used to evaluating unpredictability and undue experimentation (response, pages 21-24).
	Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
It is maintained that the claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
It is noted that Applicant’s arguments are not in commensurate with the breadth and scope of the claimed subject matter as amended.
For example, the claims do not recite that Sorghum sp. and/or a Zea mays plants are transgenic that were transformed with DNA construct(s) comprising a heterologous promoter operably linked to a polynucleotide sequence(s) encoding plant polypeptide(s) WRI1, DGAT1, PADT and LEC2, and whose over-expression in the transgenic plant results increase in the levels of said plant polypeptide(s) WRI1, DGAT1, PADT and LEC2.  Likewise, claims do not recite that Sorghum sp. and/or a Zea mays plants are transgenic that were transformed with DNA construct(s) comprising a heterologous promoter operably linked to inhibitory polynucleotide sequences (e.g. antisense, RNAi) directed to endogenous polynucleotide sequences encoding endogenous Sorghum sp. and/or a Zea mays SDP1 TAG lipase, TST1 or TGD5 polypeptides, and wherein overexpression of said inhibitory polynucleotide sequence(s) results decrease in the expression levels of said SDP1 TAG lipase, TST1 or TGD5 polypeptides.
Additionally, breadth of claims encompass obtaining instantly claimed TFA content in instantly claimed method and product derived thereof by creating Sorghum or Zea mays plant that does not comprise transforming said plant with an expression cassette comprising overexpressing nucleic acid sequences encoding WRI1, DGAT, LEC2, and PDAT polypeptides from diverse plant sources.  
It is thus maintained that the specification, however, fails to provide guidance on obtaining instantly claimed TFA content in said plant in any manner other than transforming said plant with expression cassettes directed towards increasing expression of plant derived WRI1, DGAT, LEC2, and PDAT polypeptides.   
  It is further maintained that the specification does not provide guidance on co-factors, or regulators of WRI1, DGAT, LEC2, and PDAT polypeptides, for example that makes the endogenous genes encoding WRI1, DGAT, LEC2, and PDAT polypeptides to regulate expression of WRI1, DGAT, LEC2, and PDAT polypeptides to produce a plant with instantly claimed TFA content.  The specification provides no guidance on up-stream regulatory factors, for example, that may be necessary in stimulating the inhibition or overexpression of endogenous WRI1, DGAT, LEC2, and PDAT polypeptide encoding nucleic acids, and thereby increase the activity of endogenous WRI1, DGAT, LEC2, and PDAT polypeptides.
It is thus maintained that In the absence of guidance, undue experimentation would have been required to obtain instantly claimed TFA content in a plant by increasing expression of endogenous WRI1, DGAT, LEC2, and PDAT polypeptides that does not involve plant transformation with appropriate DNA construct directed towards increasing expression of WRI1, DGAT, LEC2, and PDAT polypeptides, in said plant as encompassed by the breadth of the claims.
It is further maintained that instantly claimed invention encompasses using sense, antisense, RNAi, micro RNA, CRISPR/Cas9 etc based gene suppression methods to decrease expression of endogenous SDP1, TGD5, SDP1 TAG lipase and TST1 polypeptides in Sorghum or Zea mays plants.
It is noted that the instant specification however, only provides guidance on suppressing expression of SDP1, TGD5, SDP1 TAG lipase and TST1 polypeptides using antisense or RNAi based gene suppression method specifically targeted to endogenous polynucleotides encoding endogenous SDP1, TGD5, SDP1 TAG lipase and TST1 polypeptides and resulting in obtaining instantly claimed TFA content in said plant.  While amended claims recite antisense nucleic acid but fails to recite whether said antisense sequence is inhibitory sequence targeted to particular endogenous gene to down-regulate its expression.
Applicant is reminded that expressing inhibitory sequences to down-regulate expression of a target gene was highly predictable 20 years back and continues to be so today.  Applicant cited art (exhibit 1) fails to address issues raised in the following cited art about unpredictability of down-regulating expression of a target gene.  
It is thus maintained that using DNA sequences to reduce expression of the endogenous corresponding gene through the mechanism of sense suppression produces unpredictable results.  See for example, Gutterson (HortScience 30:964-966,1995) who teaches that the chrysanthemum and petunia chalcone synthase (CHS) genes are 70% identical to each other, and that transforming petunia plants with the chrysanthemum CHS gene did not co-suppress the endogenous petunia CHS gene (page 965, left column, second paragraph).  Gutterson reports similar data using another petunia gene in the anthocyanin pathway.  Also see Bruening (Proc. Natl. Acad. Sci., 95:13349-13351, 1998) who teaches that the occurrence of gene silencing by sense suppression may be the unwanted outcome when goal is overexpression, and only few silenced plant lines may appear, and such lines generally will not hold to character when propagated by seed (see in particular, page 13350, lines 10-14).
It is further maintained that antisense suppression of gene expression is highly unpredictable, and the prior art suggests that success depends on the % identity between the sequence of the antisense construct and the target gene sequence.  See Elomaa et al. (Molecular Breeding, 2:41-50, 1996; paragraph bridging pages 47-48, in particular).  Also see Colliver et al. (Plant molecular Biology, 35:509-522, 1997) who teach that down-regulating the expression of a gene family through antisense method is highly unpredictable.  Colliver et al. showed that transformation of bird's foot trefoil with a construct that was antisense to bean chalcone synthase resulted in transformants with increased levels of chalcone synthase transcripts due to increased transcription of other members of the gene family (see page 519 left column paragraph 2, in particular).  
It must be noted that the state-of-the-art teaches antisense molecules require 100% base pair conservation between the antisense molecule and its target. The Office contends that antisense and co-suppression operate by the same mechanism.  Emery et al. (Current Biology 13:1768-1774, 2003) teach experiments in which a target sequence of a micro-RNA (miRNA) was changed by two base-pairs.  The altered base-pairs caused the complementary micro-RNA not to bind to the target sequence, which subsequently led to an increased expression of the target sequence's encoded protein (page 1769, right column, 2nd full paragraph).  Also see Nunes et al. (Planta 224:125-132; 2006) who teach that transforming plants with a RNAi construct comprising a nucleic acid encoding a Glycine max myo-inositol-1-phosphate synthase.  Nunes et al disclose an absence of seed development in those plants in which the phytate content was reduced (abstract).
It is further maintained that using DNA sequences to reduce expression of the endogenous corresponding gene using RNAi based suppression methods is highly unpredictable.  See for example, Arziman et al. (Nucleic Acids Research, 33:582-588, 2005; see in particular abstract and introduction) who teach that although a dsRNA should be designed to match to one specific gene, off-target effects can occur if siRNAs have sequence homology to genes that are not supposed to be targeted. The knock-down of target might differ depending on the efficiency of siRNA derived from long dsRNA. It is further maintained that the stability of a double-stranded RNA would also depend upon a number of factors, such as sequence composition (e.g., GC content), thermodynamic stability and sequence length etc.  
It is thus maintained that Applicant has not taught how one makes or isolates sequences with unspecified changes in the nucleotide sequences that would be used as RNA inhibitory sequences directed to endogenous SDP1, TGD5, SDP1 TAG lipase and TST1 gene sequences to eliminate their expression in said plant as encompassed by Applicants' broad claims.  Applicant has not taught which regions of the respective polynucleotides can be used to amplify any of said polynucleotides or which regions can be used as a probe to isolate any of said polynucleotide sequences.  Applicant has not taught how antisense or co-suppression based methods of down-regulating the expression of SDP1, TGD5, SDP1 TAG lipase and TST1 endogenous gene sequences from said plant sources, that would produce a useful trait as encompassed by the breadth of the claims.
It is thus maintained that in the absence of guidance, undue trial and error experimentation would have been required by one skilled in the art at the time the claimed invention was made to screen through the multitude of non-exemplified sequences, either by using non-disclosed fragments of SDP1, TGD5, SDP1 TAG lipase and TST1 gene sequences as probes or by designing primers to undisclosed regions of SDP1, TGD5, SDP1 TAG lipase and TST1 gene sequences, and isolating or amplifying fragments, subcloning the fragments, producing expression vectors and transforming plants therewith, in order to identify those, if any, that when over-expressed will reduce or eliminate expression or activity of endogenous SDP1, TGD5, SDP1 TAG lipase and TST1 polypeptides and which results in an improved trait (e.g. obtaining instantly claimed TFA content) as encompassed by the breadth of the claims.
	It is further maintained that the claims also encompass down-regulating expression SDP1, TGD5, SDP1 TAG lipase and TST1 endogenous gene sequences from said plant sources by T-DNA insertion mutagenesis.  State of the art related with T-DNA mutagenesis is itself a highly unpredictable technique.  For example, Bonawitz et al.,(Annu. Rev. Genet. 44: 337-363, 2010) teach that T-DNA insertional mutants in Arabidopsis with a complete block in the monolignol biosynthetic pathway (enzymes involved in lignin biosynthesis) resulted in the developmental growth arrest at the seedling stage.  See in particular, page 353, 2nd paragraph of right column.  In the absence of adequate guidance, it would require undue experimentation to practice the claimed invention for the full scope of down-regulating expression of SDP1, TGD5, SDP1 TAG lipase and TST1 endogenous gene sequences from said plant sources as encompassed by the breadth and the scope of the claims.  Applicant has failed to address this issue.
	The breadth of claims also encompasses reducing or eliminating the expression of SDP1, TGD5, SDP1 TAG lipase and TST1 endogenous gene sequences encoding proteins using genome editing technique (e.g. CRISPR/Cas system).
The state of art related with CRISPR/Cas9 (Paul et al., Plant Cell Reports; 35:1417-1427; 2016) clearly suggests that the efficiency of Cas9 editing among plants depends on plant species, genomic loci targeted, expression levels of gRNA and Cas9, among other factors.  The reference further teaches that Cas9:gRNA complexes routinely result off-target binding and cleavages which can result in unwanted mutations and chromosomal abnormalities.  See in particular, last four lines of last paragraph of left column on page 1418.  Applicant has also failed to address this issue.
It is thus maintained that in the absence of adequate guidance, it would require undue experimentation, to design CRISPR/Cas9 system specifically targeting SDP1, TGD5, SDP1 TAG lipase and TST1 endogenous gene sequences from said plant sources to eliminate or reduce their expression in said plant species as encompassed by the breadth and scope of the claims.
Thus, it is maintained that in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plant cells or plants transformed therewith to identify those with improved characteristics as claimed upon reducing or eliminating the expression of SDP1, TGD5, SDP1 TAG lipase and TST1 endogenous gene sequences from said plant sources, as encompassed by the breadth and the scope of the claims.
Additionally, claims encompass obtaining instantly claimed TFA content in Sorghum species or Zea mays plant by creating said plant that does not comprise transforming said plant with an expression cassette comprising inhibitory sequences directed towards inhibiting or eliminating expression or activity of SDP1, TGD5, SDP1 TAG lipase and TST1 gene sequences from said plant sources.  Claims also encompass obtaining instantly claimed TFA content in said plant by creating said plant that does not comprise transforming said plant with an expression cassette comprising decreasing the expression of SDP1, TGD5, SDP1 TAG lipase and TST1 gene sequences from said plant sources.  
The specification, however, fails to provide guidance on obtaining instantly claimed TFA content in said plant in any manner other than transforming said plant with an expression cassette comprising inhibitory sequences (e.g. antisense, RNAi) directed towards inhibiting or eliminating expression of SDP1, TGD5, SDP1 TAG lipase and TST1 gene encoding polypeptides.  
  The specification does not provide guidance on co-factors, or regulators of SDP1, TGD5, SDP1 TAG lipase and TST1 polypeptides, for example that makes the endogenous genes encoding SDP1, TGD5, SDP1 TAG lipase and TST1 polypeptides to regulate expression of SDP1, TGD5, SDP1 TAG lipase and TST1 polypeptides to produce said plant with instantly claimed TFA content.  The specification provides no guidance on up-stream regulatory factors, for example, that may be necessary in stimulating the inhibition of endogenous SDP1, TGD5, SDP1 TAG lipase and TST1 nucleic acids, and thereby decrease/eliminate expression of endogenous SDP1, TGD5, SDP1 TAG lipase and TST1 polypeptides.
It is thus maintained that in the absence of guidance, undue experimentation would have been required to increase protein content in a plant by decreasing expression of endogenous SDP1, TGD5, SDP1 TAG lipase and TST1 polypeptides that does not involve plant transformation with appropriate DNA construct directed towards SDP1, TGD5, SDP1 TAG lipase and TST1 gene encoding polypeptides, as encompassed by the breadth of the claims.  Again, Applicant has not addressed this issue too.
It is thus maintained that given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.
Claim Rejections - 35 USC § 103
8.	Claim 1, 4, 5, 8, 9, 12, 28 and 72, 73, 75, and 76 remain, and newly added claims 77-79  are rejected under 35 U.S.C. 103 as being unpatentable over Vanhercke et al. (WIPO, WO 2016/004473 A1; Published January 14, 2016)  and further in view of Moran ('Making quality silage', Tropical dairy farming: feeding management for small holder dairy farmers in the humid tropics, Landlinks Press, 2005, chapter 9, pages 83 to 97) for the reasons of record stated in the Office action mailed February 3, 2021.  
Applicant traverses the rejection in the papers filed August 3, 2022.
	Applicant primarily argues that Vanhercke et al. do not teach sorghum or Zea mays plants transformed with DNA constructs encoding recited polypeptides and also fails to teach levels of TFA, TAG or TAG/TFA quotient (TTQ) that is obtained in said plants.  Applicant further argues that example 5 and Table 22 of the specification provides surprising and unexpected results.  Applicant further argues that one of ordinary skill in the art would not have arrived at the Applicant’s claimed invention using Vanhercke et al. teachings (response, pages 24-27).
	Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
It is noted that Applicant’s arguments are not in commensurate with the breadth and scope of the claimed subject matter as amended.  
It may be noted that present rejection is obviousness rejection of the claimed subject matter and there is no requirement the reference has to teach a working example, which is normally required in anticipation analysis. The issue is whether one of ordinary skill in the art would have arrived at the Applicant’s claimed invention by combining different teachings of the combined cited art. The answer to this question is absolutely “YES” as shown through by the analysis of the rejection on record. 
	Additionally, contrary to Applicant’s allegations, Applicant’s attention is drawn to example 4, page 172-175, page 211, first paragraph (example 12), page 231, line 5 through page 233, line 2 of Vanhercke et al., wherein the reference clearly teach though a working example supplemented with guidance a method of making transgenic Sorghum sp. and Zea mays plants comprising transformation with combination of genes into said plants using binary plant transformation  vector(s) comprising multiple recombinant DNA constructs encoding WRI1, LEC1, Oleosin and DGAT polypeptides.  The transgenic plants overexpressed said polypeptides.  Furthermore, transgenic plants were also transformed with DNA construct(s) encoding hpRNAi to inhibit or reduce expression of endogenous SDP1 protein.  The reference further teach transgenic plants (e.g. Sorghum sp. and/or transgenic Zea mays) overexpressing WRI1, LEC1, Oleosin and DGAT polypeptides, and/or reducing expression of endogenous SDP1 polypeptide can result increase in total fatty acid (TFA) content.  The increase in TFA content can be at least by 6% or between 6% and 20% (dry weight basis) in transgenic vegetative leaf tissues.
Contrary to Applicant’s arguments, it is further maintained that reference also teaches that over expressing exogenous WRI1 and DGAT, and having endogenous SDP1 gene expression silenced in a transgenic plant with leaf TFA content of about 5-7%, with TAG content of about 1-2%, and TAG/TFA quotient (TTQ) is within instantly claimed range of 0.01-0.95.  The reference cites an example of tobacco too.  See in particular, Figure 6, page 63 lines 29-32, example 9, page 190 lines 10-35; example 2, page 167, lines 14-16; Tables 2 and 3.  The reference also teaches transgenic N. tabacum plants over-expressing WRI1, DGATI and Oleosin transgenes, and further transformed with a T-DNA encoding an SDP1 hairpin construct.  Some of these transgenic plants had TFA content up to 16.1% and TAG content between 1.2% to 11.8% on a dry weight basis, or further transformed with a silencing construct directed against the TGD1 plastidial importer.  The reference further teaches that N. tabacum transgenic plants overexpressing transgenic WRI1, DGATI, Oleosin and LEC2 showed TFA content between 5.2-19.55 and TAG levels between 0.8% and 15.4% on a dry weight basis.  See in particular, example 11, tables 11-13; page 207 lines 1-10; figure 9; page 221, line 25 through page 222, line 5; example 12, page 209, lines 14-26, page 210, lines 10-12.
Contrary to Applicant’s arguments, it is further maintained that the reference further teaches that use of these transgenic plants for the production of feedstuff (page 154, line 20 through page 156, line 8). The reference further teaches a method of producing feedstuff and feeding an animal wherein the transgenic vegetative plant parts may be mixed with additional feed ingredients (page 60, lines 28 through page 61 line 7; page 156; claims 38-40).  The reference further teaches that the feedstuff for consumption by a non-human animal may be in the form of silage (page 156, line 4). 
Applicant’s attention is also drawn to page 232, line 35 through page 233, line 2 of Vanhercke et al. particularly wherein the reference also teaches that transformed sorghum plants having elevated levels of TAG and TFA in vegetative tissues is useful for providing feed for animals in the form of hay or silage.  
Contrary to Applicant’s allegations, it is important to emphasize that the transgenic Sorghum of Vanhercke et al. transformed with the same combination of genes as presently claimed and would obviously have the same levels of TFA and TTQ as presently claimed.  Obviously this would also naturally flow from the teachings of Vanhercke et al. prior art as discussed above, and thus arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.  Also see in particular, abstract; page 1, lines 10-15; pages 3 and 4; page 43, lines 1-3; page 51, line 25 through page 52, line 3; page 60, line 28 through page 61 line 7; page 63, lines 29-32; pages 84-89; page 91, lines 26-29; page 140, line 35 through page 141, line 1; pages 149-156; page 183, lines 22-27; page 197, lines 25-29; page 199, line 23 through page 200, line 21; page 207, lines 1-10; page 210, lines 10-12, 16-18; page 211, lines 15-25; page 221, line 25 through page 222, line 5; page 231, line 5 through page 233, line 2; example 2; page 167, lines 14-16; example 4; example 9; page 190, lines 10-35; example 11; figures 6, 9, 12, 13; Tables 2-3, 11-13; claims 1-4, 8, 35, 38-40. 
It is noted that Vanhercke et al. do not specifically teach commonly used method steps of preparing animal feed silage (see for example method steps (ii) – (iv) of claim 1).
It is further maintained that Moran teach a generalized method of preparing animal feed silage by harvesting vegetative parts of a plant, mixing the harvested plant parts, compressing (same as baling) the harvested plant parts, processing the harvested plant parts by chopping, cutting, drying, pressing or pelting for making suitable for consumption by the animal, and storing the harvested plant parts under reduced oxygen for a period of time such that some of the carbohydrates of the plant parts are fermented to organic acids.  See the entire article at pages 83-97.
It is further maintained that given Vanhercke et al. teach that their transgenic plants with high TAG content can be used for the production of feedstuff by mixing transgenic vegetative plant parts with additional feed ingredients in the form of silage, it would have been obvious for one of ordinary skill in the art to have used standard steps, including the one recited in steps (i)-(iv) of claim 1 (for example), which were well known and routinely used in the art of producing silage for animal feed, including the one taught by Moran to arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.
In response to Applicant’s arguments about unexpected results, it is important to note there was nothing “unexpected or surprising” in expressing cited polypeptides transgenically in a plant (such as sorghum or maize) to obtain levels of TFA, TAG or TAG/TFA quotient (TTQ) as claimed in light of teachings of Vanhercke et al. as discussed in detail above.  Again there is nothing “unexpected or surprising” in reducing expression of cited polypeptides transgenically in a plant (such as sorghum or maize) to obtain levels of TFA, TAG or TAG/TFA quotient (TTQ) as claimed in light of teachings of Vanhercke et al. as discussed above. 
Also, keeping in view breadth and scope of the claimed invention, Vanhercke et al. teachings do not suggest unexpected or surprising results in arriving at the Applicant’s claimed invention. In fact Vanhercke et al. clearly provides working example in expressing WRI1, LEC1, Oleosin and DGAT polypeptides in Sorghum without any surprising or unexpected result as discussed in detail above.
Applicant’s attention is specifically drawn to MPEP 716.02(c) II which says:
“EXPECTED BENEFICIAL RESULTS ARE EVIDENCE OF OBVIOUSNESS "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535 , 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.)”
Applicant’s attention is also specifically drawn to MPEP 716.02(c) I which says:
“Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) (Claims were directed to a display/memory device which was prima facie obvious over the prior art. The court found that a higher memory margin and lower operating voltage would have been expected properties of the claimed device, and that a higher memory margin appears to be the most significant improvement for a memory device. Although applicant presented evidence of unexpected properties with regard to lower peak discharge current and higher luminous efficiency, these properties were not shown to have a significance equal to or greater than that of the expected higher memory margin and lower operating voltage. The court held the evidence of nonobviousness was not sufficient to rebut the evidence of obviousness.); In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (Evidence of improved feed efficiency in steers was not sufficient to rebut prima facie case of obviousness based on prior art which specifically taught the use of compound X537A to enhance weight gain in animals because the evidence did not show that a significant aspect of the claimed invention would have been unexpected.).”
It is also important to note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, it would have been obvious and within the scope of an ordinary skill in the art to have arrived at the instantly claimed invention with a reasonable expectation of success and without any surprising results by combining the teachings of cited art as discussed above. 
Additionally, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In the instant case, it would have been obvious and within the scope of an ordinary skill in the art to have arrived at the instantly claimed invention with a reasonable expectation of success and without any surprising results by combining the teachings of cited art as discussed above. 
It may also be noted that KSR forecloses the argument that a specific teaching, suggestion or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, -- USPQ2d --, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).
Also, see MPEP 2143 [R-08.2017] Part E (example 3) which states:
“The Federal Circuit’s decision in In re Kubin, 561 F.3d 1351, 90 USPQ2d 1417 (Fed. Cir. 2009), affirmed the Office’s determination in Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007) that the claims in question, directed to an isolated nucleic acid molecule, would have been obvious over the prior art applied. The claim stated that the nucleic acid encoded a particular polypeptide. The encoded polypeptide was identified in the claim by its partially specified sequence, and by its ability to bind to a specified protein. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A prior art patent to Valiante taught the polypeptide encoded by the claimed nucleic acid, but did not discloseeither the sequence of the polypeptide, or the claimed isolated nucleic acid molecule. However, Valiante did disclose that by employing conventional methods such as those disclosed by a prior art laboratory manual by Sambrook, the sequence of the polypeptide could be determined, and the nucleic acid molecule could be isolated. In view of Valiante’s disclosure of the polypeptide, and of routine prior art methods for sequencing the polypeptide and isolating the nucleic acid molecule, the Board found that a person of ordinary skill in the art would have had a reasonable expectation that a nucleic acid molecule within the claimed scope could have been successfully obtained. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Relying on In re Deuel, 51 F.3d 1552, 34 USPQ2d 1210 (Fed. Cir. 1995), appellant argued that it was improper for the Office to use the polypeptide of the Valiante patent together with the methods described in Sambrook to reject a claim drawn to a specific nucleic acid molecule without providing a reference showing or suggesting a structurally similar nucleic acid molecule. Citing KSR, the Board stated that "when there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The Board noted that the problem facing those in the art was to isolate a specific nucleic acid, and there were a limited number of methods available to do so. The Board concluded that the skilled artisan would have had reason to try these methods with the reasonable expectation that at least one would be successful. Thus, isolating the specific nucleic acid molecule claimed was "the product not of innovation but of ordinary skill and common sense."
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 The Board’s reasoning was substantially adopted by the Federal Circuit. However, it is important to note that in the Kubin decision, the Federal Circuit held that "the Supreme Court in KSR unambiguously discredited" the Federal Circuit’s decision in Deuel, insofar as it "implies the obviousness inquiry cannot consider that the combination of the claim’s constituent elements was ‘obvious to try.’" Kubin, 561 F.3d at 1358, 90 USPQ2d at 1422. Instead, Kubin stated that KSR "resurrects" the Federal Circuit’s own wisdom in O’Farrell, in which "to differentiate between proper and improper applications of ‘obvious to try,’" the Federal Circuit "outlined two classes of situations where ‘obvious to try’ is erroneously equated with obviousness under § 103." Kubin, 561 F.3d at 1359, 90 USPQ2d at 1423. These two classes of situations are: (1) when what would have been "obvious to try" would have been to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result, where the prior art gave either no indication of which parameters were critical or no direction as to which of many possible choices is likely to be successful; and (2) when what was "obvious to try" was to explore a new technology or general approach that seemed to be a promising field of experimentation, where the prior art gave only general guidance as to the particular form of the claimed invention or how to achieve it. Id. (citing In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir.)).”

It may also be noted that obviousness does not require an absolute certainty of success but merely a reasonable expectation thereof, so long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art and this is sufficient to establish a prima facie case of obviousness.  
Applicant’s argument are not persuasive to suggest that TTQ levels were very high in transgenic tobacco of  Vanhercke et al., and low in the Applicant’s TTQ in transgenic sorghum.  It is noted Applicant is actually contradicting own results by accepting that TTQ levels in transgenic tobacco of  Vanhercke et al. did show whole range of TTQ levels in different transgenic events, and as discussed above in the rejection some of the transgenic plants of Vanhercke et al. did in fact exhibit TTQ levels that fell within the range of instantly claimed range.  This is not surprising in any transgenic plant experimentation.  There is no dispute in our understanding that plant transformation can also produce transformants in low frequency which show variability in transgene expression. This variation in transgene expression has been attributed to several factors, including differences with respect to chromosome location, copy number, transgene construct fidelity, methylation of the transgene within the transgenic plant genome etc. However, it is also important to note that in majority of such low frequency transformation events, the transgene expresses to produce the expected transgenic protein, though the levels of the protein may vary in some transgenic plant progenies. These low frequency transformation events were well known in the art of plant transformation prior to the instantly claimed invention, and that is why transgenic plants were routinely screened for plants which carried operable transgenic expression cassette and exhibited high expression levels of the transgenic protein. Likewise, same is true when one tries to down-regulate expression of a target gene.  That is exactly what is happening in the present case for variability in TTQ levels in Applicant’s specification and Vanhercke et al. teachings.
Additionally, one should not ignore the fact that instantly claimed TTQ levels is the property of the increasing expression of cited polypeptides and decreasing expression of other polypeptides as instantly claimed which will also naturally flow once the claimed method is obvious to practice as discussed above.  See MPEP § 2144, subsection IV [R-07.2015] and MPEP § 2145, subsection II [R-08.2012].
Applicant’s attention is drawn to MPEP 2145 [R-10.2019] II, 2nd paragraph which says:
“Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art”
"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Thus, it is maintained the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Conclusion
9.  	Claims 1, 4, 5, 8, 9, 12, 28, 72, 73, 75-76 remain, and newly added claims 77-79 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445.  The examiner can normally be reached on 8.30 a.m. to 5.00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/VINOD KUMAR/Primary Examiner, Art Unit 1663